DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 8/31/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of: continuously monitor resource transfer data associated with a first entity; detect, from the resource transfer data, a pattern of resource transfer requests from a second entity to the first entity; based on the pattern of resource transfer requests, generate a recommendation for a recurring resource transfer from the first entity to the second entity; present the recommendation on a graphical interface of a user computing system; receive an acceptance of the recurring resource transfer from the user computing system; and implement the recurring resource transfer based on the resource transfer data., as drafted, is a process that, certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for automated resource transfers based on predictive electronic data analysis and providing for recurring resource transfers which is a commercial interaction. The mere nominal recitation of a system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, and a user computing device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions and a user computing device.  The memory device with computer readable program code stored thereon, the communication device and the processing device coupled to the memory and communication devices wherein processing device is configured to execute the program code is recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of monitoring resource transfer data, detect a 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, and a user computing device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

		 
	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claim(s) 1-5, 8-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guido et al. (US 2016/0300204). 

Re-claim 1:  Guido disclose:
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code -¶[0003] to: 
continuously monitor resource transfer data associated with a first entity- ¶[0080]; 
detect, from the resource transfer data, a pattern of resource transfer requests from a second entity to the first entity (The fund transfer pattern is defined by similarities between the previous/scheduled fund transfers and the fund transfer currently being conducted/scheduled. For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account. The fund transfer pattern indicates that the customer continually performs a same or highly similar fund transfer on an ongoing basis.-¶[0080]); 
based on the pattern of resource transfer requests, generate a recommendation for a recurring resource transfer from the first entity to the second entity-(‘”As such the transfer related to the fund transfer pattern is a prime candidate for establishing a recurring fund transfer.”-[0080]; “In response to identifying the fund transfer pattern, the transfer management module is configured to provide display of a suggested recurring transfer option.”-[0081]); 
present the recommendation on a graphical interface of a user computing system-(“In this regard, the recurring transfer suggestion may be displayed within the user-interface or a pop-up window may appear that overlays the user-interface.”- [0081]);
 receive an acceptance of the recurring resource transfer from the user computing system –(“Additionally, the suggested recurring transfer option may include a means for the customer to accept (i.e., set-up the recurring fund transfer) the suggested recurring fund transfer, such as a check box or the like.”-[0081]); 
and implement the recurring resource transfer based on the resource transfer data – (“the fund transfer management module 300 may comprise a plurality of modules for implementing one or more functions discussed herein…a recurring fund transfer sub module 144 for managing recurring fund transfers, and an electronic account contact management module 145 for managing customer contact for use in processing account transfers.. “-see [0064]). 

Re-claim 2. Guido disclose wherein implementing the recurring resource transfer comprises: 
For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account-[0080]); 
and scheduling an automatic recurring resource transfer based on the resource transfer parameters. (Scheduling recurring funds transfers-[0082]).  

Re-claim 3. Guido disclose wherein the resource transfer parameters comprises at least one of a resource transfer amount, a resource transfer date, and a resource transfer frequency (For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account-[0080]).  

Re-claim 4. Guido disclose wherein the recurring resource transfer is executed a predetermined number of times (customer selects frequency options –predetermined time periods and duration of recurring funds transfer-[0082]).  

Re-claim 5.  Guido disclose wherein the recurring resource transfer is executed indefinitely at a predetermined frequency (continue transfers indefinitely-[0087]).  

Claims 8-12 have similar limitations found in claims 1-5 above, and therefore are rejected by the same art and rationale.

Claims 14-18 have similar limitations found in claims 1-5 above, and therefore are rejected by the same art and rationale.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-7, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guido in view of DiGiulio et al. (US 2013/0041816).

Re-claim 6. Guido fail to disclose wherein the computer-readable program code further causes the processing device to generate a prioritization scheme for one or more recurring resource transfers.  DiGiulio however, teach allocating recurrent payments based on priority level-see p. 12, claim 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guido to include allocating recurrent payments based on priority 
	Re-claim 7.  Guido disclose wherein the computer-readable program code further causes the processing device to transmit an alert to the user computing system, wherein the alert comprises information regarding a resource transfer issue (notification to account holder regarding transferred funds- [0105]).
Claim 13 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.
Claims 19-20 have similar limitations found in claims 6-7 above, and therefore are rejected by the same art and rationale.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELDA G MILEF/Primary Examiner, Art Unit 3694